Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           The following is an Examiner’s Comment in accordance with box 5 of the PTO-37. There is no Examiner’s Amendment attached to this Office action.
           The date of the Third Party submission mailed with the Office action of 9-9-20 was 3-11-20.It is the only Third Party Submission in the case.
JCM
2-26-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765